L%U~TIN.   %%CXAR   78711


                         September 24, 1971


Honorable James U. Cross                 Opin ion No. M-960
Executive Director
Parks and Wildlife Department            Re:   Does H. B. 605, Acts
John H. Reagan Building                        of the 62nd Leg., R.S.,
Austin, Texas 78701                            1971, repeal S. B. 331
                                               enacted at the same
                                               session of the Legis-
                                               lature, and a related
Dear Mr. Cross:                                question?

           You request our opinion as to the relative status of
House Bill 605, Section 8, Subsection (f), and Senate Bill 331,
Acts of the 62nd Legislature, Regular Session, 1971, Chapters
 971 and 719, pages 2928 and 2355, respectively, both of which
undertook to add to and strengthen the law on safety equip-
ment on watercraft by amending Article 1722a, Vernon's Penal
Code. These two bills differ only as to a provision requir-
 ing a passenger twelve (12) years of age or under to wear an
.approved life preserver at all times.

          You ask two questions:

          First:   "Does House Bill No. 605 repeal Senate
                   Bill No. 3311" Our answer is No.

          Second: "Should our Department continue to
                  enforce Senate Bill No. 331 after
                  August 30, 19711" Our answer is Yes.

          House Bill 605 was finally passed by the Senate on
May 27, 1971, and by the House on May 30, 1971; it amends
Article 1722a, Vernon's Penal Code, the Water Safety Act,
in its entirety, effective on June 8, 1971. Sec. 8, Subsection
(f), of Article 1722a as amended reads as follows:

          "Every vessel shall carry at least one (1)
          life preserver, or life belt, or ring buoy,
          or other device, of the sort prescribed by
          the regulations of the Commandant of the
          Coast Guard for each person on board, so
          placed as to be readily accessible.  Pro-
          vided, that every motorboat carrying
                                -4699-
Honorable James U. Cross, page 2         (M-960)



          passengers for hire shall carry so placed
          as to'be readily accessible at least one
          (1) life preserver of the sort prescribed
          by the regulations of the Commandant of the
          Coast Guard for each person on board."
          (Emphasis added.)

          Senate Bill 331 was passed by the Senate on May 6,
1971, and by the House on May 31, 1971. It became effective
August 30, 1971. It amends only Su section (f) of Sec. 7 of
Article 1722a, Vernon's Penal Code, '1 as it existed prior to
the amendments made by the two Acts of 1971, to read as
follows:

          "(f) Every motorboat shall carry at least one
          (1) life preserver, or life belt, or ring buoy,
          or other device of the sort prescribed by the
          regulations of the Commandant of the Coast Guard
          for each person on board, so placed as to be
          readily accessible.  Provided, that every motor-
          boat carrying passengers for hire shall carry
          so placed as to be readily accessible at least
          one (1) life preserver of the sort pre~scribed
          by the regulations of the Commandant of the
          Coast Guard for each person on board. Provided
          further, that the operator of every Class A
          and Class 1 motorboat, while underway, shall
          require every passenger 12 years of age or
          under at all times to wear a life preserver of
          the sort prescribed by.the regulations of the
          Commandant of the Coast. Guard; and that only
          a life preserver, nota life belt or ring buoy,
          will satisfy this requirement."   (Emphasis
          added.)

          It is ,apparent that the two acts are in pari materia.
It is also to be observed that the Act passed on May 30, 1971,
(H.B. 605), contained no provision expressly repealing another
act, nor did the Act passed on May 31, 1971, (S.B. 3311, con-
tain a repealer clause.

          When two acts on the same subject passed at the same
legislative session are in pari materia, and both do not contain



     1. This Art. 1722a, V.P.C., both before and after the
1971 amendments, is the Water Safety Act.  (See its Section 1).

                             -4700-
Honorable James U. Cross, page 3                 (M-960)


repealer clauses, which act, if either, is controlling?

          It is stated in 1 Sutherland Statutory Construction
(3rd Ed. 1943) 484, Sec. 2020, that:

            "In the absence of an irreconcilable conflict
            between two acts of the same session, each
            will be construed to operate within themits
            of its own terms in a manner not to conflict
            with the other act."  (Emphasis added.)

          Accord, 82 C.J.S. 507, Statutes, Sec. 297. Townsend            z
vs. Terrill, 118 Tex. 463, 16 S.W.2d
                                 ..-- 1063 (19391!
                                      -__- .-_-_,, Wrinht
                                                    . - - = - _ - vs.
                                                                   . - .
Broeter, 145 Tex. 142, 196 S.W.2eI 82 (1946). In our oninion,
there is no irreconcilable conflict between Senate Bili 331
and House Bill 605.

            The two Acts differ in only two respects:

            First:   House Bill 605 applies to vessels, Senate
                     Bill 331 applies to motorboats.  These
                     two terms in this respect are interchange-
                     able. H.B. 605, Sec. 2a, Subsections (2)
                     and (3).

            Second: The two Acts are verbatim, excpet for the
                    portion of Senate Bill 331 which we have
                    underscored.  The underscored language
                    merely provides the additional require-
                    ment that a passenger twelve (12) years
                    of age or under shall wear an approved
                    life preserver at all times.

          As of August 30, 1971, the provisions of Senate Bill
331 should be enforced in addition to the provisions of House
Bill 605 wherein the latter comprehends Sec. 8, Subsection (f)
of Article 1722a, Vernon's Penal Code.

                            SUMMARY

                AS of August 30, 1971, the provisions
           of S.B. 331, Acts 62nd Leg., R.S., 1971,
           should be enforced, in addition to the pro-
           visions of Sec. 8, Subsection (f) of Article




                                  -4701-
Honorable James U. Cross, page 4        (M-960)



          1722a, Vernon's Penal Code, as enacted by
          H.B. 605 at the




Prepared by Jerry H. Roberts
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Sally Phillips
A. J. Gallerano
W. Dyer Moore
Ken Nordquist

SAM MCDANIEL
Acting Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -4702-